Citation Nr: 1500348	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a disability manifested by tinnitus and vertigo, to include entitlement under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for peripheral neuropathy, to include entitlement under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues currently on appeal were previously before the Board in August 2012 at which point they were remanded for further development.  The issues have now been returned to the Board for additional appellate review.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is not etiologically related to his active duty service.

2.  The Veteran's disability manifested by tinnitus and vertigo, and his peripheral neuropathy were caused by medical treatment furnished by the VA but were reasonably foreseeable and were not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection, to include entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by tinnitus and vertigo, and peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110,  1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.361, 3.655, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his acquired psychiatric disorder was the result of active duty service, and that his disability manifested by tinnitus and vertigo and his peripheral neuropathy are a result of the use of a chemotherapy drug.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and either: 

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361. If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id. 

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

§ 1151 Claims

Preliminarily, the Board notes that the Veteran asserts that his disability manifested by tinnitus and vertigo and his peripheral neuropathy were caused by his chemotherapy treatment in 1985, which took place approximately 9 years after his separation from active duty service.

The Veteran does not assert that his tinnitus/vertigo or his peripheral neuropathy were directly related to his active duty service and nothing indicates such connection.  Accordingly, entitlement to service connection on a direct basis is denied.

Turning to the issue of entitlement to compensation under 38 U.S.C.A. § 1151, treatment records show that the Veteran underwent a chemotherapy treatment using the drug Cisplatin in 1985.  Shortly thereafter he developed peripheral neuropathy and tinnitus.  More recently, he has reported that his tinnitus also involves episodes of vertigo.

Based on the evidence of record, there is no question regarding whether the Veteran's tinnitus/vertigo or peripheral neuropathy were caused by his VA treatment.  Instead, the question to be answered is whether the disabilities were reasonably foreseeable or were the result of some fault of the VA.

In October 2012 the Veteran was afforded a VA examination.  The examiner provided the following opinion and rationale:

In 1985 veteran was diagnosed with testicular cancer and underwent a left orchiectomy followed by chemotherapy utilizing Cisplatin which is extremely effective against testicular cancer.  Based on veterans statements he completed 2 months of chemotherapy out of a 4 month regime.  Veteran has been diagnosed with a chemotherapy induced peripheral neuropathy.  While a chemotherapy induced neuropathy is not anticipated it is still a well known risk factor when utilizing chemotherapy agents.  This does not represent an additional disability but a potentially expected side effect.  Upon review of the case, I can see no evidence for carelessness, negligence or lack of proper skill, error in judgment or similar instance of fault on the part of the medical personnel providing the care.

In January 2013 the examiner provided an addendum opinion.  The examiner noted:

It is at least as likely as not the veterans peripheral neuropathy is caused by or a result of Cisplatin used to treat testicular cancer.  Upon review of the case, I can see no evidence for carelessness, negligence or lack of proper skill, error in judgment or similar instance of fault on the part of the medical personnel providing the care.

In March 2013 the Veteran was afforded a VA audiology examination.   The examiner provided the following opinion and rationale:

Extensive review of the claims file and the Veteran's personally written claims indicate that the Veteran knew that tinnitus was a possible outcome of the Cisplatin treatment.  Statement of 12/11/08: "The symptoms began immediately following my treatment and the doctors told me that this was a complication that 'could' develop because of the treatment."  This appears to indicate that the Veteran was aware of the possible side effects of the treatment at the time of the treatment.  Reviewed scientific literature regarding Cisplatin and its side effects.  Reference found from 1983 citing tinnitus as a common side effect of Cisplatin treatment for carcinoma.  Based on review of claims file and the Veteran's statement in the claims file indicated he was aware of the side effect of Cisplatin treatment and that one of those side effects was tinnitus.  Therefore it was opined that while the tinnitus is a known side effect of Cisplatin treatment, the Veterans tinnitus was not due to any error in judgment or fault of the VA.

The VA examiners' opinions and rationale provide highly probative medical evidence against these claims.

The most probative evidence of record shows that although the Veteran does have tinnitus/vertigo and peripheral neuropathy as a result of his chemotherapy treatment, these disabilities were reasonably foreseeable and were not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation for a disability manifested by tinnitus and vertigo, and peripheral neuropathy caused by the VA's treatment must be denied.

Acquired Psychiatric Disorder

A review of the Veteran's service records shows that he was afforded a mental health evaluation just before separation from active duty service.  The request for a consultation noted that the Veteran had "very serious anxiety re. ability to function in Navy."  

The examiner diagnosed an immature personality disorder and noted that he doubted "any type of counseling will be effective."  

The examiner noted that on mental status examination the Veteran was "alert, cooperative and fully oriented" and that he "had no insight or judgment regarding his problems."  The examiner noted that the Veteran took "no responsibility for his difficulties and in a naive and immature manner felt 'everything will be OK' if he gets out of the Navy."  The examiner concluded that the Veteran "was not mentally or physically ill."  

A review of post-service VA treatment records shows occasional notations of depression and anxiety, in particular in relation to his nonservice related health problems, which only provides some evidence against this claim.

In August 2010 the Veteran was afforded a VA mental disorders examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner diagnosed generalized anxiety disorder and noted that she could not "resolve this issue without resort to mere speculation in its relationship to Veteran's military service."

The Veteran was afforded another VA examination in October 2012.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner diagnosed anxiety disorder due to a general medical condition.  Regarding the Veteran's diagnosis of "immature personality disorder" during his active duty service, the examiner noted that "no such psychiatric personality disorder exists."  The examiner opined that the diagnosis was a misdiagnosis.  The examiner noted that "he was 17 years old at the time of his diagnosis and wanted out of the military.  His age alone is reason for his impulsivity and poor judgment at that time."

With regard to his current diagnosis, the examiner noted:

Since the beginning of his health problems, Veteran has been diagnosed with several different mood disorders including Generalized Anxiety Disorder, Major Depressive Disorder, and Anxiety Disorder.  These diagnoses can better be subsumed under the diagnosis of Anxiety Disorder due to a General Medical Condition.  His current symptoms of depression and anxiety are due to his many serious medical problems and financial worries.  It is the opinion of this examiner that Veteran's current Anxiety Disorder due to a General Medical Condition is not related to his military service.

The examiner's opinion provides highly probative evidence against the claim.

Although the Veteran may sincerely believe that his acquired psychiatric disorder is related to his active duty service, the issue of whether the Veteran has a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of an acquired psychiatric disorder.  However, based on the complexity of the medical question, the Board finds that the Veteran cannot provide a specific diagnosis and cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  The VA fulfilled this duty in its August 2006 and October 2009 letters to the Veteran.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Veteran has also been afforded an adequate examination on the issues of entitlement to compensation under 38 U.S.C.A. § 1151, and entitlement to service connection for an acquired psychiatric disorder.  VA provided the Veteran with mental health disorders examinations in August 2010 and October 2012.  The Veteran was also provided with VA examinations regarding his § 1151 claims in October 2012, January 2013 and March 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issues of entitlement to service connection for a tinnitus/vertigo and peripheral neuropathy, to include entitlement to compensation under 38 U.S.C.A. § 1151, and entitlement to service connection for an acquired psychiatric disability.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).        

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a disability manifested by tinnitus and vertigo, to include compensation under 38 U.S.C.A. § 1151 is denied.

Entitlement to service connection for peripheral neuropathy, to include compensation under 38 U.S.C.A. § 1151 is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


